Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed June 3, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00451-CV

 
In Re Charles Anthony Allen, Sr.,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
May
20, 2010,
relator, Charles Anthony Allen, Sr.,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel Gay Wells, Grimes
County District Clerk, to file relator’s complaints and motions.  
A court of appeals has no general writ power over a
person—other than a judge of a district or county court—unless issuance of the
writ is necessary to enforce the court’s jurisdiction.  See Tex. Gov’t
Code Ann. § 22.221.  A court of appeals has no jurisdiction to issue a writ of
mandamus against a district clerk unless necessary to enforce its
jurisdiction.  In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston
[1st Dist.] 1999, orig. proceeding).  Relator has not shown that a writ of
mandamus directed to the district clerk is necessary to enforce our
jurisdiction.  Therefore, we do not have jurisdiction to issue a writ of mandamus
against the district clerk.  
Accordingly, relator’s petition for writ of mandamus
is dismissed for lack of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Seymore.